Cole, J.
Upon the face itself of the bill of lading- or shipping receipt, we feel bound to hold that the pro*706prietors of the Commercial Line contracted to carry the goods to Providence, R.1. ' This, it seems to us, is the natural construction of the various clauses of that instrument.
In the first place, it is stipulated in the contract that the goods shall be delivered in good order and condition as when received, “ as addressed on the margin, or to his or their consignees, * * upon paying freight and charges as noted below.”
.In the margin was the following :



These clauses show that it was a through contract. For the goods were to be delivered “ as addressed on the margin,” which -was at a particular wharf at Providence; the freight for the entire route having been agreed upon. The undertaking of the defendants upon these clauses alone would seem to be clear. It was to deliver the goods at their destination at Providence to the consignee, landing them upoli “ India Wharf.” It is clearly within the principle of Peet vs. the Chicago & Northwestern R. R. Co., 19 Wis. 118. But there is another clause in the bill of lading which strongly confirms this view, and shows that it was the understanding of the parties that the Commercial Line was bound to carry the goods to Providence, and there deliver them to the consignee designated in the margin; and that is the stipulation by which it was agreed that in case of loss or damage of any of the goods named in the bill of lading, for which any carrier under the same might be liable, such carrier should have the benefit of any insurance by or for account of the owner. *707Now, as remarked by the counsel for the respondent, it is a little singular, if the Commercial Line only contracted to carry the goods to Buffalo, the’ terminus of its line, and there deliver them to the next succeeding carrier, that it should have used the words “ any carrier ” when stipulating that it should have the benefit of any insurance made on account of the owner in case of loss; or if this was not the meaning of that condition, that it should contract that all subsequent carriers should have the benefit of that stipulation after its own duty in respect to the goods had been fully performed. There is nothing in the bill of lading limiting the liability of the Commercial Line to its own route; and, upon-the clauses above referred to, it is clear to our minds that it expressly contracted to cany the goods to Providence, and deliver them to the consignee by landing them upon the particular wharf named.
It is claimed that the words in the margin, “ Care A. T. Co., Buffalo,” and the language “ from Milwaukee for Buffalo,” used in the bill of lading, define the beginning and end of the carriage by the Commercial Line. The obvious meaning of the latter words is, that the line of propellers by which the goods were shipped ran “from Milwaukee for Buffalo;” and they were not intended to define the points between which the Commercial Line had -undertaken to transport the goods. The other words in the margin can have no such controlling effect given to them as contended for by the counsel for the defendants. Upon the whole address in the margin, the contract of the Commercial Line appears to be, to deliver the goods at Providence. And as this was the express agreement of that line, it follows, of course, that it is liable for the loss which occurred while the goods were in transit.
This disposes of all questions in the case necessary to be considered.
By the Court. — The judgment of the circuit court is affirmed.